Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/925,167 and Amendment filed on 07/13/2022.  Claims 1, 3-4, 17 and 20 have been amended.  Claims 2, 6, 18-19 and 21-23 have been canceled.  Claim 22 has been newly created.  Claims 1, 3-5, 7-17, 20 and 24-25 remain pending in the application.

Claim Objections
2.  The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered new claim 22 has been renumbered 25.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1, 8-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable by Pollack et al. (U.S. Pub. No.: 20110016063) in view of Bemmel et al. (U.S. Patent 9,041,349).
4.  As to claim 1 Pollack discloses: a method (Abstract; ¶ 3), comprising:
receiving at a system of one or more processors data on a low voltage distribution network (via a network, such as the Internet 104, the flow control center 102 (system of one or more processors) maintains communication 108 with operators of power grid(s) (receiving data on a low voltage distribution network) to ensure that the total power consumed does not exceed the capacity of the branch circuit (data on a low voltage distribution network) - ¶¶ 44; 165; Fig.1);
receiving at the system of one or more processors telematics data from each of a plurality of electric vehicles (EVs) (the flow control center 102 (system of one or more processors) maintains communication 110 with remote resources (plurality of EVs), wherein a flow control server 106 of the flow control center 102 (system of one or more processors) receives information 903 comprising, e.g., a location identifier scheme, a latitude, a longitude, a max power value, a current power value, and a current state of charge that the remote IPF module 134 of a vehicle/s 200 can draw (telematics data from each of a plurality of EVs) - ¶¶ 44; 46; 48; 51; 71- 75; 131-132; 136; 141-143; 150; Figs.1-4, 7, 9) obtained by a corresponding on-board control system by monitoring usage of the corresponding EV (a remote intelligent power flow (IPF) module 134 - ¶¶ 46-49; Figs. 1, 2A, 3, 8A);
determining by the system of one or more processors usage pattern data for each of the EVs from the telematics data obtained the corresponding on-board control system (upon receipt of the initial message by the flow control server 106 (system of one or more processors), a connection may be established between the remote IPF module 134 of the vehicle/s 200 and the flow control server 106 (system of one or more processors); upon establishing a connection, the remote IPF module 134 of the vehicle/s 200 may register with the flow control server 106 (system of one or more processors) through a subsequent communication 903 to receive/extract a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 of the vehicle/s 200 can draw, and a current state of charge (usage pattern data) (¶ 142; Figs.1, 2A, 9).
determining by the system of one or more processors, from the data on the low voltage distribution network and the telematics data and the usage pattern data for each of the plurality of EVs, a corresponding charging schedule for charging each of the plurality of EV s through the low voltage distribution network (a schedule can be updated at regular intervals by the central server, for example, if a large population of vehicles were each configured to charge at a particular off peak time, the sudden increase in load from multiple vehicles simultaneously beginning charging would constitute a new peak, through the use of centrally managed individual schedules, each vehicle can be configured to begin charging at a different time, thereby eliminating the new peak; the schedule, in one embodiment, defines average power-level constraints for resources during each fixed length interval over the period of the schedule, for example, a one-day schedule could be subdivided into 96 fifteen-minute time slots, the average power-level is defined as the percent of time during the slot that the resource can charge at its maximum charge power, for example, 33% average power-level signifies that the resource should charge at maximum power for five minutes of a fifteen-minute time slot, the energy consumption can also take place at 33% of maximum power for the entirety of the fifteen-minute slot - ¶¶ 142; 148; 152-155); and
transmitting by the system of one or more processors to the corresponding on-board control systems of each of the EVs the corresponding charging schedule (schedule would be transmitted from the server to the vehicles -- ¶¶ 142; 146-147; 153-155; 158; 161).
With respect to claim 1 Pollack does not explicitly describe the method, wherein the low voltage distribution network includes a distribution transformer, the data on the low voltage distribution network includes a power rating for the distribution transformer; and charging each of the plurality of EVs through the distribution transformer, such that a total amount of power supplied through the distribution transformer when all of the plurality of EVs are charging according to the schedule does not exceed the power rating for the distribution transformer.
As to claim 1 Bemmel in combination with Pollack describes the method (Abstract; col.1, ll.15-19), wherein the low voltage distribution network includes a distribution transformer (as shown in Fig.3A, a distribution transformer 335 that reduces the primary voltage of the electric distribution system to a utilization voltage serving customers in homes and businesses - col.4, ll.36-39; col.6, ll.34-37; col.1, ll.49-64; Figs.1, 3A), the data on the low voltage distribution network includes a power rating for the distribution transformer (Transformer Management System (TMS) 310 may be responsible for monitoring and/or tracking transformer information, such as design capacity/power capacity/peak capacity/ predetermined load threshold (power rating) of one or more distribution transformers 335, for example, 25 kVA - col.6, ll.48-67; col.7, ll.1-2; col.2, ll.1-5; Fig.3A); and charging each of the plurality of EVs through the distribution transformer, such that a total amount of power supplied through the distribution transformer when all of the plurality of EVs are charging according to the schedule does not exceed the power rating for the distribution transformer (a Load Management System (LMS) may query the TMS in order to decide whether, or how, a requested charge event can be supported; for example, when a transformer is close to its design capacity at the targeted charge time, the LMS may propose a different time, charge rate of PEVs, thereby the method  may prevent a transformer's load from exceeding a predetermined load threshold, and minimize the risk of the transformer exceeding its peak capacity to accommodate simultaneous charging of PEVs to prevent uncontrollable load on the distribution transformer - col.4, ll.36-39; col.5, ll.40-55; col.7, ll.13-27; Fig.3A).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Bemmel’s teaching regarding the method, wherein the low voltage distribution network includes a distribution transformer, the data on the low voltage distribution network includes a power rating for the distribution transformer; and charging each of the plurality of EVs through the distribution transformer, such that a total amount of power supplied through the distribution transformer when all of the plurality of EVs are charging according to the schedule does not exceed the power rating for the distribution transformer to modify Pollak’s invention by minimizing the risk of the transformer exceeding its peak capacity, and minimizing accelerated aging of a transformer (col.5, ll.40-50).
5. Claims 17 and 20 describe similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 103 as set forth above.
6.  As to claims 8-16 Pollack in combination with Bemmel recites:
Claim 8 The method further comprising subsequent to transmitting the charging schedules, monitoring the charging of the EVs through the low voltage distribution network; determining whether the EVs are charging through the low voltage distribution network according to the charging schedules; and adjusting the charging schedule in response to determining that one or more of the EVs are not charging through the low voltage distribution network according to the charging schedules (¶¶ 145-163);
Claim 9 The method, wherein the telematics data includes a charge state for a battery of one or more of the EVs (¶¶ 53; 75; 132; 136; 142; 150); 
Claim 10 The method, wherein the telematics data includes one or more times by which a corresponding one or more of the EVs needs to complete charging (¶¶ 136; 148; 158);
Claim 11 The method, wherein the telematics data includes one or more times by which a corresponding one or more of the EVs can begin charging (¶¶ 131-132; 136-137);
Claim 12 The method, wherein one or more of the schedules includes a time at which to begin charging the corresponding EV (¶¶ 152; 158);
Claim 13 The method, wherein one or more of the schedules includes a rate at which to charge the corresponding EV (¶¶ 148; 158);
Claim 14 The method further comprising determining, from the data on the low voltage distribution network and the telematics data from the plurality of EVs, for one or more of the EVs a corresponding schedule for exporting energy from the EV to the low voltage distribution network; and transmitting to the corresponding EV s the corresponding schedule for exporting energy from the EV to the low voltage distribution network (¶¶ 43; 72; 111);
Claim 15 The method further comprising charging each of the EVs, based on the corresponding charging schedule (¶¶ 146-147; 153-155; 158; 161);
Claim 16 The method further comprising determining, from the data on the low voltage distribution network and the telematics data from the plurality of EVs, data on usage of the low voltage distribution network; and transmitting the data on the usage of the low voltage distribution network to a utility managing the low voltage distribution network (¶¶ 104; 164-166; claims 39-41).
7.  As to claims 3-4 and 24-25 Bemmel in combination with Pollack teaches:
Claims 3, 24 The method/system, wherein the low voltage distribution network further includes a substation supplying the distribution transformer (col.1, ll.49-64; col.1, ll.2-6; col.4, ll.36-40; Fig.1); charging each of the plurality of EVs through the low voltage distribution network includes charging each of the plurality of EVs through the substation (col.4, ll.36-40); the data on the low voltage distribution network includes a power rating for the substation (col.2, ll.5-6; col.6, ll.55-67; col.7, ll.1-2); and determining the corresponding charging schedule for charging each of the plurality of EVs further includes determining the schedules such that a total amount of power supplied through the distribution transformer does not exceed the power rating for the substation (col.4, ll.36-46; col.5, ll.40-55; col.7, ll.13-27); 
Claims 4, 25 The method/system, wherein the data on low voltage distribution network includes data on an amount of power supplied through the distribution transformer when not charging the plurality of EVs (col.4, ll.42-46; col.7, ll.46-65).
8.  Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable by Pollack in view of Bemmel and further in view of Uyeki (U.S. Patent 9,843,187).
With respect to claims 5 and 7 Pollack and Bemmel do not explicitly describe the method, wherein receiving telematics data from the plurality of EVs includes receiver the telematics data from one or more of the EVs from a corresponding original equipment manufacturer for each of the one or more EVs.
As to claims 5 and 7 Uyeki in combination with Pollak and Bemmel recites the method, wherein receiving telematics data from the plurality of EVs includes receiver the telematics data from one or more of the EVs from a corresponding original equipment manufacturer for each of the one or more EVs (Abstract; col.5, ll.29-67; col.6, ll.1-61; Fig.1).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Uyeki’s teaching regarding the method, wherein receiving telematics data from the plurality of EVs includes receiver the telematics data from one or more of the EVs from a corresponding original equipment manufacturer for each of the one or more EVs to modify Pollak’s and Bemmel’s inventions by not including in the EVs equipment required for transmitting their telematics data, thereby reducing a price of the EVs.

Conclusion
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851